Title: Report on the Petition of Moses White, [31 January 1795]
From: Hamilton, Alexander
To: 


[Philadelphia, January 31, 1795Communicated on February 2, 1795]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom was referred by the House of Representatives, the memorial of Moses White, submits the following report thereon.
That the items Constituting the Account of the memorialist, which he prays may be allowed, may be classed under the following heads, viz:





Dollars
cents


1st.
Expenses incurred on Sundry journies respecting cloathing, and in effecting a settlement of the depreciation accounts of Colonel Moses Hazen’s regiment, and charges for securing of a deserter
128.
40


2d:
Money advanced to Sundry Soldiers of his Company, in April 1777, on Account of their pay while recruiting, and on their march to join the regiment
189.



3d:
A balance of 8502 dollars in Old Emissions, charged August 1st. 1780, on Account of the nominal pay of Colonel Hazen’s regiment, more than was allowed by the Commissioner of Army Accounts in Settlement
113.
30


4th:
Additional pay as aid de camp to Brigadier General Moses Hazen, from September 1st 1781, to November 3d: 1783–26 months and 3 days, at 25 dollars per month
652.
45.



Amounting to Dollars
1,083.
15.


The items constituting the first class of charges have been examined by the Accounting officers of the Treasury, and being found admissible according to established principles, have been allowed and settled.
With regard to the Second Article of charge, it appears that though it was customary at an early period of the war for Officers to advance monies to their men, yet it was usual to place the whole of the sums due for pay in the hands of the regimental pay masters, to be by them refunded to the officers making such advances.
It has been represented, that the Accounts of Mr: Chinn, the late paymaster of Colonel Hazen’s regiment remain unsettled; it is not therefore known what sums have been reserved in his hands for advances made by the officers. And as it was proper for the memorialist to have applied to the paymaster for reimbursement, the Secretary is of opinion, that this part of the claim of the memorialist should be suspended, to await such an examination and decision by the officers of the Treasury, as may be proper after the accounts of the late regimental paymaster shall be rendered and adjusted.
The third Article before mentioned, is for a sum of old Emissions claimed by the memorialist, to have been advanced in the year 1780, for the pay of Colonel Hazen’s regiment, which sum was disallowed in a settlement made with the memorialist, by the late Mr: Pierce for want of documents to prove that the advances had been notified in season, so as to be deducted from the pay of the troops. As the objection against this part of the claim, does not appear to have arisen from the want of authority in the Executive Officer; but from a real or supposed defect in the proof adduced to support the demand, of which circumstances, the late Commissioner of Army Accounts was the legal and competent judge; the Secretary is of opinion, that the special interposition of the legislature is not necessary or advisable.
The claim for additional pay as aid de Camp to General Hazen, appears to have been under Consideration by the late Commissioner, Mr: Pierce, and not to have been allowed by him, for a reason, as suggested by the memorialist, that General Hazen held the rank of Brigadier by a brevet commission only, which did not draw with it additional pay, and was not supposed to authorize the appointment of an Aid de Camp, with the extra emoluments usually annexed to that office. The Secretary has not been able to discover any resolution of Congress by which this claim can be decided; but he understands that there are precedents in practice in favor of it, as applied to Brigadiers by commission. If this practice were to govern, the circumstance of a brevet appointment would not, in the opinion of the Secretary, constitute a ground of difference to the prejudice of the petitioner, in as much as the brevet Brigadier is understood to have had the actual command at the time of a brigade, in which case, the principles of service, with regard to an aid de Camp would apply as fully to him, as to a Brigadier by Commission. But the Secretary, though bound by reference to express his opinion, thinks this point a more fit one for the consideration of the Secretary at War.
With regard to the claim of indemnification for loss on a certificate alienated ’tis the common case of a multitude of individuals, both in civil and military lives; nor would it consist with the principles of equity to grant a partial relief to the memorialist. The suggestion of ill health does not appear to be a sufficient ground of distinction.
All which is respectfully submitted,

Alexander Hamilton,Secretary of the Treasury.
